Case 1:21-cv-00272-MSM-LDA Document 9-1 Filed 08/20/21 Page 1 of 1 PagelD #: 125

 

From: Carline Vilbon <vilbonc@yahoo.com>

Sent: Friday, August 20, 2021 3:43 PM

To: RID_ECF_INTAKE

Subject: RE: Case No. 1:21-cv-00272 Affidavit
Attachments: Affidavit in Support of IFP U.S. DISTRICT COURT.pdf

CAUTION - EXTERNAL:

Good afternoon!

Please file the attached document: Affidavit In Support of Motion to Proceed In Forma Pauperis

Thanks,

Carline Vilbon

CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
attachments or clicking on links.
